Citation Nr: 1539559	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  99-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent since January 11, 2011, for status post commuted fracture of the second and third metacarpals of the right (dominant) hand with residuals of degenerative disease, weakened grip, and chronic pain.

2.  Entitlement to an initial compensable rating prior to January 11, 2011, for status post commuted fracture of the second and third metacarpals of the right (dominant) hand with residuals of degenerative disease, weakened grip, and chronic pain.

3.  Entitlement to compensation pursuant to under 38 U.S.C.A. § 1151 for residuals of a repair of a penile fracture by VA on June 11, 2010, to include being claimed as due to VA treatment prior to June 11, 2010.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decision by the VA ROs in Jackson, Mississippi, and Waco, Texas.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Waco, Texas.

In July 2003, the Board remanded the increased-rating claim for further development.  In August 2006, the Board denied entitlement to an increased rating for the residuals for a fracture to the right second and third metacarpals.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an October 2007 Order, the Court granted the motion, vacated the Board's August 2006 decision, and remanded this case to the Board for readjudication. 

The increased-rating claim was again before the Board in March 2008, at which time it was remanded for additional development.  In a February 2010 decision, the Board denied that claim.  The Veteran appealed the decision to the Court.  Again a joint motion to vacate and remand was filed, and, in an August 2010 Order, the Court granted the motion, vacated the Board's February 2010 decision, and remanded the case to the Board for readjudication.   

In November 2010, the Board remanded the Veteran's increased-rating claim for additional development.  Thereafter, in a February 2011 rating decision, the RO in Waco, Texas, granted a 10 percent rating, effective January 11, 2011, for the right hand disability.  

In December 2012, the Board remanded the increased-rating claim for further development.

As discussed below, in a November 2013 statement the Veteran's counsel indicated that the Veteran is not seeking a rating in excess of 10 percent for the right hand disability.
 
In a May 2014 statement to his congressman, the Veteran asserted that the repair of the penile fracture was delayed by VA until a successful repair was not possible.

In light of the above, the issues are as stated on page one of this decision.

The issue of entitlement to compensation pursuant to under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 26, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent since January 11, 2011, for status post commuted fracture of the second and third metacarpals of the right (dominant) hand, with residuals of degenerative disease, weakened grip, and chronic pain, is requested.

2.  The evidence is in equipoise as to whether from June 12, 1997, to January 10, 2011, status post commuted fracture of the second and third metacarpals of the right (dominant) hand with residuals of degenerative disease, weakened grip, and chronic pain was manifested by an injury to Muscle Group IX with limitation of motion of the long finger resulting in a gap of less than one inch between the long finger and the proximal transverse crease of the hand.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent since January 11, 2011, for status post commuted fracture of the second and third metacarpals of the right (dominant) hand, with residuals of degenerative disease, weakened grip, and chronic pain, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Resolving doubt in the Veteran's favor, status post commuted fracture of the second and third metacarpals of the right (dominant) hand, with residuals of degenerative disease, weakened grip, and chronic pain, has met the criteria for an initial rating of 10 percent from June 12, 1997, to January 10, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.55, 4.56, 4.73, Diagnostic Codes 5229, 5309 (2014); 38 C.F.R. § 4.711a, Diagnostic Code 5226 (2002); 38 C.F.R. §§  4.55, 4.56, 4.73, Diagnostic Code 5309 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial rating in excess of 10 percent since January 11, 2011, for status post commuted fracture of the second and third metacarpals of the right (dominant) hand with residuals of degenerative disease, weakened grip, and chronic pain

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn the appeal of the issue of entitlement to an initial rating in excess of 10 percent since January 11, 2011, for status post commuted fracture of the second and third metacarpals of the right hand, with residuals of degenerative disease, weakened grip, and chronic pain, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an initial rating in excess of 10 percent since January 11, 2011, for status post commuted fracture of the second and third metacarpals of the right hand, with residuals of degenerative disease, weakened grip, and chronic pain, and it is dismissed.

Entitlement to an initial compensable rating prior to January 11, 2011, for status post commuted fracture of the second and third metacarpals of the right (dominant) hand with residuals of degenerative disease, weakened grip, and chronic pain

The Veteran's claims arise from his disagreement with the initial evaluation of the disability on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  That said, VA and the Board provided the appellant in November 2002, January, March, and July 2004, and May 2008 VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records.  The Veteran submitted private medical evidence.  

The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of her service-connected disabilities.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

In light of the above and the readjudication of the claim in an October 2013 supplemental statement of the case, VA complied with the directives of the Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted for the right hand disability effective June 12, 1997.

The regulations pertaining to muscle injuries were revised, effective July 3, 1997.  See 62 Fed. Reg. 30,235-40 (1997).  Under these circumstances, the regulation as it existed prior to the change is applicable to the appellant's claim for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Prior muscle group regulations

Prior to the revision, the regulations in effect provided that in rating injuries of the musculoskeletal system, attention is first given to the deeper structures injured (bones, joints, and nerves).  "A through and through injury, with muscle damage, is at least a moderate injury for each group of muscles damaged."  38 C.F.R. § 4.72 (1997).  

Muscle injuries were classified into four general categories: slight, moderate, moderately severe, and severe.  Separate evaluations were assigned for the various degrees of disability.  Residuals of a trauma to a muscle group were evaluated on the basis of the following factors: the extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective findings, such as evidence of damage to muscles, nerves and bones which results in pain, weakness, limited or excessive motion, shortening of extremities, scarring, or loss of sensation.  38 C.F.R. § 4.56 (1997).

Prior to July 3, 1997, a slight disability of a muscle was a simple muscle wound without debridement, infection, or effects of laceration.   There was evidence of a wound of slight severity or of relatively brief treatment, with a return to duty.  A history of healing, with good functional results and without consistent complaints of the cardinal symptoms of muscle injury or painful residuals, was also contemplated.  Objective findings of a slight disability included a minimal scar; slight, if any, evidence of fascial defect; atrophy, or impaired tonus; and no significant impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(a) (1997).

A moderate disability of the muscles consisted of a through and through or deep penetrating wound of relatively short track by a single bullet or small shell or shrapnel fragment.  Objective findings of a moderate disability of the muscle were the following:  linear or relatively small entrance and (if present) exit scars so situated as to indicate a relatively short track of the missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus; and definite weakness or fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1997).

A moderately severe disability was evidenced by a through and through or deep penetrating wound by a high velocity missile of small size, or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and with intramuscular cicatrization.  Objective findings of a moderately severe wound included the following: relatively large entrance and (if present) exit scars so situated as to indicate the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles in comparison to the sound side; and tests of strength and endurance of muscle groups involved in comparison to the sound side give positive evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(c) (1997).
  
A severe muscle disability consisted of through and through or deep penetrating wounds due to a high-velocity missile or to large or multiple low-velocity missiles, or a shattering bone fracture; with extensive debridement, prolonged infection, or sloughing of soft parts; intermuscular binding; and cicatrization.  The history of the injury should be similar to moderately severe muscle injury, but in an aggravated form.  Objective findings should include extensive ragged, depressed and adherent scars so situated as to indicate wide damage to the muscle groups in the track of the missile.  X-rays may show retained metallic foreign bodies, and palpation should show moderate or extensive loss of deep fascia or muscle substance, with soft or flabby muscles in the wound area.  Adaptive contraction of an opposing group of muscles, if  present, indicates severity, as does adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, in an area where the bone is normally protected by muscle.  38 C.F.R. § 4.56(d) (1997).  

Entitlement to a rating of severe grade is established when there is a history of "compound comminuted fracture and definite muscle or tendon damage from the missile." Entitlement to a rating of severe grade, generally, is established when there is a history of compound comminuted fracture and definite muscle or tendon damage.  However, the regulations recognize that there are locations, as in the wrist or over the tibia, where muscle damage might be minimal or damage to tendons might be repaired by suture; in such cases, the requirements for a severe rating are not necessarily met.  38 C.F.R. § 4.72.

The current muscle group regulations

As previously noted, by regulatory amendment effective July 3, 1997, changes were made to the schedular criteria for evaluating muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  See 62 Fed. Reg. 30,237-40 (1997).  For instance, former 38 C.F.R. §§ 4.55 and 4.72 were removed altogether. 

The previous analytical scheme pertaining to classifying muscle injuries as slight, moderate, moderately severe and severe was retained in the revised 38 C.F.R. § 4.56 (2014).

A slight disability of muscles is a simple wound of muscle without debridement or infection. There are no cardinal signs or symptoms of muscle disability.  Objective findings include a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2014).

A moderate disability of muscles is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There is a service department record or other evidence of in-service treatment for the wound.  There is a record of a consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate disability include (1) some loss of deep fascia or muscle substance, or some impairment of muscle tonus; and (2) loss of power or lowered threshold of fatigue when compared to the sound side.  Id. at (d)(2).

A moderately severe disability of muscles is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts, and with intermuscular scarring.  There is a service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  There is a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings of a moderately severe disability include the following: entrance and, if present, exit scars which indicated the track of a missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles in comparison to the sound side; and tests of strength and endurance in comparison to the sound side demonstrate positive evidence of impairment.  Id. at (d)(3).   

Under the new 38 C.F.R. § 4.56, which governs the evaluation of muscle disabilities, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 (2014).

Furthermore, a severe disability of muscles is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts; intermuscular binding; and scarring.  There is a service department record or other evidence showing a hospitalization for a prolonged period for treatment of wound.  There is a record of consistent complaints of cardinal signs and symptoms of muscle disability, which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track;  palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id. at (d)(4).

If present, the following are also signs of severe muscle disability: (1) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The revised rating criteria for muscle injuries are similar in content to the criteria in effect prior to the revisions.  For instance, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  An open comminuted fracture with muscle or tendon damage will be treated as a severe injury of the muscle groups involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  The new criteria include such changes as the deletion of any reference to a history of unemployability as an indicator of, or a prerequisite to, a finding of a moderately severe injury and a deletion of the characterization of the requisite entrance and exit wounds as "large."  38 C.F.R. § 4.56 (2014).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2014); 38 C.F.R. § 4.55 (g) (1997) (the regulation was rephrased, but is substantively the same).
  
Diagnostic Code 5308 pertains to Muscle Group VIII, the function of which consists of extension of the wrist, fingers, and thumb.  For the dominant extremity, this diagnostic code provides a noncompensable (zero percent) rating for slight muscle injury, a 10 percent evaluation for a moderate muscle injury, a 20 percent evaluation for a moderately severe muscle injury, and a 30 percent evaluation for a severe muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5308 (2014).  With respect to the rating criteria pertaining to Muscle Group VIII, the Board has compared the previous version of 38 C.F.R. § 4.73, Diagnostic Code 5308 (1997) with the new version in 38 C.F.R. § 4.73, Diagnostic Code 5308 (2014).  Although the regulation has been rephrased, the elements to be considered in determining the degree of disability (that is , slight, moderate, moderately severe and severe) have not been changed.  The disability ratings for slight, moderate, moderately severe and severe Muscle Group VIII disabilities involving the major hand are and have been noncompensable, 10, 20 and 30 percent, respectively.  38 C.F.R. § 4.73, Diagnostic Code 5308 (2014); 38 C.F.R. § 4.73, Diagnostic Code 5308 (1997).

Diagnostic Code 5309 pertains to Muscle Group IX, the function of which consists of strong grasping movements and delicate manipulative movements of the hands.  The hand is so compact a structure that isolated muscle injuries are rare and being nearly always complicated with injuries of bones, joints, tendons, etc.  Muscle Group IX is rated based on limitation of motion with a minimum rating of 10 percent.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2014).  With respect to the rating criteria pertaining to Muscle Group IX, the Board has compared the previous version of 38 C.F.R. § 4.73, Diagnostic Code 5309 (1997) with the new version in 38 C.F.R. § 4.73, Diagnostic Code 5309 (2014).  Although the regulation has been rephrased, the essence of the regulation remains the same.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2014); 38 C.F.R. § 4.73, Diagnostic Code 5309 (1997).

The criteria for evaluating disabilities involving the fingers were also amended during the pendency of this matter.

Prior finger regulations

The criteria for rating ankylosis/limitation of motion of individual fingers of the hand were revised on August 2002.  Under the criteria in effect prior to August 26, 2002 (the former criteria), 38 C.F.R. § 4.71a, Diagnostic Codes 5226 and 5227 (2002) provided that a compensable (10 percent) evaluation required favorable or unfavorable ankylosis of the middle (third) finger or of the index (second) finger.  For unfavorable ankylosis of the index and middle fingers of the major hand, a 30 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (2002).  For favorable ankylosis of the index and middle fingers of the major hand, a 20 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2002).  With only one joint of a digit ankylosed or limited in its motion, the determination will be made on the basis of whether motion is possible to within two inches (5.1 centimeters) of the median transverse fold of the palm.  When so possible, the rating will be for favorable ankylosis; otherwise, the rating will be for unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-219 note (3) (2002).  Limitation of motion of less than one inch (2.5 centimeters) is not considered disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5220-23, note (b) (2002).   Therefore, limited motion can be considered favorable or unfavorable ankylosis if limitation of motion is motion is limited to an inch or more of the median transverse fold of the palm.

Current finger regulations

The criteria in effect since August 26, 2002 (the new criteria) provide for limitation of motion of a finger or multiple fingers.  38 C.F.R. § 4.71a, DCs 5228, 5229 (2014).  If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  38 C.F.R. § 4.71a, Note (5) between DC 5215 and DC 5216 (2014).

As to limitation of motion of the index or long finger, a noncompensable evaluation is warranted when there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2014).   An evaluation of 10 percent requires limitation of motion of the index finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible or with extension of the index finger limited by more than 30 degrees.  Id.  Diagnostic Code 5230 provides for a noncompensable evaluation for any limitation of motion of the ring (third) finger.  A compensable evaluation is not available.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014).

Analysis

In a June 1998 rating decision, a RO granted service connection for status post commuted fracture of the second and third metacarpals of the right hand, and assigned a zero percent disability rating effective June 12, 1997.  The zero percent disability rating was in effect from June 12, 1997, to January 10, 2011.

VA examinations reflect that the Veteran is right handed.

There is conflicting medical evidence on the nature and severity of the status post commuted fracture of the second and third metacarpals of the right hand, with residuals of degenerative disease, weakened grip, and chronic pain.

An April 1998 VA examination report reflects that neither range-of-motion testing for the right fingers was not done nor an examination of the muscles involving the right fingers was done.  Thus, this examination report is of no probative value.

A May 2002 private treatment record reveals that there was full range of motion in the right fingers.  Dr. B. noted that there was a little bit of deformity dorsally over the right hand with the previous fracture and that there was some tenderness over this area, primarily of the second and third metacarpals.  There was a little bit of lag of extension of the extensor tendons of the second and third right fingers as compared to the left ones.

An April 2004 VA examination report reveals that there was some slight prominence of the metacarpal of the right middle finger.  There was no muscle atrophy, and the Veteran was able to make a closed fist without evidence of overlapping of the fingers.  The range of motion in the right middle finger was normal in all joints.  Range of motion testing was not specifically done for the right index finger.

A June 2005 VA examination report shows that there was no muscle atrophy in any aspect of the joints of the right hand.  The Veteran was unable to flex all fingers to the palmar surface, and his fingers were about 1.5 to two inches away from the palmar aspect of the hand.  The examiner opined that this finding was not secondary to the in-service fractures since the limitation of motion involved joints unrelated to the in-service fractures.  The strength of the right hand was about 5-/5, and the strength of the right fingers was 5/5 despite difficulties flexing his fingers.  The examiner opined that there was no functional limitation or impairment of the right hand.  In a September 2005 addendum, the examiner opined that the fractures to the right second and third metacarpal bones of the hand did not cause the symptoms of weakness and inability to flex fingers because the symptoms involved the entire hand as opposed to only the second and third fingers.

In a November 2005 statement, Dr. B. noted that the Veteran did exhibit residual range-of-motion loss of the proximal and distal interphalangeal joints of the right second and third fingers.  Dr. B. added that he had signs and symptoms of reduced strength in the hand with associated symptoms in the wrist.  Dr. B. opined that the appellant had demonstrated limited range of motion of other fingers in the hand due to persistent pain and numbness after use as a related consequence of the in-service injury.

A January 11, 2011, VA examination report reveals that there was only limitation of motion in the right middle finger with a gap of less than one inch between the long finger and the proximal transverse crease of the hand on maximal flexion of the finger.  There was full range of motion in the other digits of the right hand.  There was evidence of weakened grip in the little, third, and second metacarpals of the right hand.  The examiner stated the residuals also included degenerative disease and chronic pain.

A September 2013 VA examination report reflects that the right hand grip strength was 3/5.  The examiner indicated that the Veteran did not have a penetrating or non-penetrating muscle  injury.  The examiner stated that the muscles affected were Muscle Groups VIII and IX.  The examiner stated that there were no known fascial defects or evidence of fascial defects associated with any muscle injuries and that the muscle injuries did not affect muscle substance or function.  The examiner reported that there was loss of power and weakness involving the muscles of the right hand.  The strength of right Muscle Group VIII was 5/5, and the strength of muscles of the right hand was 2/5.  The examiner stated that objective findings were not in agreement with the subjective findings and that the hand would be expected to heal without disability.

Given all the conflicting medical evidence, the Board finds that the evidence is in equipoise as to whether from June 12, 1997, to January 10, 2011, status post commuted fracture of the second and third metacarpals of the right (dominant) hand with residuals of degenerative disease, weakened grip, and chronic pain was manifested by an injury to Muscle Group IX with limitation of motion of the long finger resulting in a gap of less than one inch between the long finger and the proximal transverse crease of the hand.

As for a rating in excess of 10 percent under Diagnostic Code 5309, the preponderance of evidence does not show that there was any limitation of motion in the fingers other than the middle finger due to the status post commuted fracture of the second and third metacarpals of the right (dominant) hand.  The majority of the medical evidence shows that the Veteran had full range of motion in the right fingers other than the middle one or that to the extent there was limitation of motion in the fingers other than the middle one, the limitation of motion was not related to the status post commuted fracture of the second and third metacarpals of the right (dominant) hand.  Therefore, a higher rating under Diagnostic Code 5309 based on limitation of motion of the fingers is not warranted.  

As for a rating in excess of 10 percent under Diagnostic Code 5308, there is no evidence of muscle atrophy.  At the June 2005 VA examination, the strength of the right hand was about 5-/5 and the strength of the right fingers was 5/5.  The September 2013 VA examination is the only examination in which the strength of Muscle Group VIII was specifically tested and the strength was 5/5.  Thus, a higher rating under Diagnostic Code 5308 based on a moderately severe or severe muscle injury is not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right hand disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - limitation of the motion of the right middle finger with decreased grip strength, degenerative changes, and pain - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The January 2011 VA examiner stated that the appellant had not lost any time from his job being a car sales supervisor due to his right hand disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The January 2011 VA examiner noted that the Veteran had been working the past 10 to 20 years fulltime as a car sales supervisor.  The Board does not believe that he has raised a claim for a total disability rating based on individual unemployability (TDIU).  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 10 percent since January 11, 2011, for status post commuted fracture of the second and third metacarpals of the right hand, with residuals of degenerative disease, weakened grip, and chronic pain, is dismissed.

An initial 10 percent rating, but not higher, from June 12, 1997, to January 10, 2011, is granted for status post commuted fracture of the second and third metacarpals of the right hand, with residuals of degenerative disease, weakened grip, and chronic pain, subject to the laws and regulations governing the payment of monetary benefits.




REMAND

A June 2013 VA examination report reflects that the Veteran was seen at the VA medical center in El Paso, Texas, before being referred to treatment at Albuquerque VA Medical Center.  A June 2014 VA examination report reveals that the appellant was referred to a private urologist after his penile injury in 2008 and prior to being referred to treatment at Albuquerque VA Medical Center.  All records from the VA Medical Center in El Paso, Texas, from 2008 to the present and all private urologist records need to be obtained.

The Veteran's counsel has requested that the Board obtain a medical opinion from a urologist.  The June 2014 VA examiner noted that the Veteran should be examined by a board-certified urologist if further examination is necessary.  Since the claim is being remanded for another reason, the AOJ should conduct a VA examination rather than the Board obtaining a medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify all treatment for his residuals of a penile fracture, to include treatment by a private urologist in 2008 or 2009, and obtain all identified records.  Regardless of the claimant's response, obtain all records from the VA Medical Center in El Paso, Texas.

2.  The AOJ should schedule the Veteran for an examination by a board-certified urologist to determine the nature and extent of his penile disorder.  The claims file must be made available to the examiner.  

For any current penile disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any additional disability was caused by VA treatment or a delay of VA treatment prior to the June 11, 2010, surgery.

If the examiner finds that it is at least as likely as not (50 percent or greater) that any additional disability was caused by VA treatment or a delay of VA treatment prior to the June 11, 2010, surgery, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) (i) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing or delaying treatment prior to the June 11, 2010, surgery; or (ii) that the current penile disorder caused by VA treatment or a delay of VA treatment prior to the June 11, 2010, surgery was an event not reasonably foreseeable.

For any current penile disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any additional disability was caused by the June 11, 2010, surgery.

If the examiner finds that it is at least as likely as not (50 percent or greater) that any additional disability was caused by the June 11, 2010, surgery, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) (i) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the June 11, 2010, surgery; or (ii) that the current penile disorder caused by the June 11, 2010, surgery was an event not reasonably foreseeable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, the AOJ should readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), with a copy to his counsel.  After the Veteran and his counsel have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


